GRAVES, Justice,
concurring.
I concur with both Part I and Part II of the majority opinion. However, I write separately concerning Appellant’s culpability.
Whether the act of running from an officer when one has been detained, standing alone if it results in the officer’s death, would support a second-degree manslaughter conviction is a question we leave until *840another day. The act of vaulting the gap between the roadway and the sidewalk is sufficiently wanton to support the jury’s verdict in this case. Appellant was aware of the danger of the gap and consciously disregarded it when he jumped. Knowing he was being pursued by at least one officer on foot, Appellant had to assume any pursuing officer would attempt to follow him, also becoming susceptible to the risk. A gap of nearly 4 feet across a drop of 94 feet into moving water cannot be described as anything but a substantial unjustifiable risk. It is certainly logical for the jury to conclude that, when Appellant disregarded this risk to which he was subjecting,those lawfully pursuing him, he grossly deviated from the standard of conduct that a reasonable person would observe.